        Case 1:20-cv-00058-DAD-JLT Document 22 Filed 09/24/20 Page 1 of 2


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   PRAVIN O. DESAI,                                   Case No.: 1:20-cv-00058-DAD-JLT
12                  Plaintiff,                          ORDER DENYING PLAINTIFF’S REQUEST FOR
                                                        EXTENSION OF TIME
13          v.                                          (Doc. 21)
14   THE LINCOLN NATIONAL LIFE                          ORDER CONTINUING SCHEDULING
     INSURANCE COMPANY, et al.,                         CONFERENCE
15                  Defendants.
16
17          On August 24, 2020, the Court entered an order granting attorney Jesse James Thaler’s motion
18   to withdraw as counsel for plaintiff. (Doc. 20.) The Court directed plaintiff to inform the court within
19   fourteen days of the date of service of that order whether he intends to continue prosecuting the action
20   and, if so, whether he intends to obtain substitute counsel or represent himself. (Id. at 4-5.) Mr. Desai
21   has requested an additional 15 days to “file its responses, Complaints and related documents and 60
22   days to retain another attorney. (Doc. 21.) Notably, there is no motion pending or other filing required
23   at this time. Moreover, there is no deadline for the plaintiff to retain counsel. He may do so at his
24   convenience, but the Court expects that until he hires a lawyer, that he must prosecute the action
25   himself or face the likelihood that the case will be dismissed for his failure to prosecute this action.
26           The Court will, however, continue the scheduling conference to November 20, 2020 at 9:00
27   a.m. This will allow the plaintiff enough time to either hire a new lawyer or to do the work needed in
28   advance of the scheduling conference. Thus, the Court ORDERS:
        Case 1:20-cv-00058-DAD-JLT Document 22 Filed 09/24/20 Page 2 of 2


1          1.     The plaintiffs’ request for an extension of time to file unnamed pleadings and to hire an

2    attorney (Doc. 23) is DENIED;

3          2.     The scheduling conference is CONTINUED to November 20, 2020 at 9:00 a.m.

4
5    IT IS SO ORDERED.

6       Dated:   September 23, 2020                         /s/ Jennifer L. Thurston
7                                                    UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
